 Case 5:17-cv-00033-LGW-BWC Document 62 Filed 07/17/20 Page 1 of 2

                                                                                FILED
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court


           In the United States District Court                   By CAsbell at 1:41 pm, Jul 17, 2020




           for the Southern District of Georgia
                    Waycross Division
WILLIAM N. JORDAN,

     Plaintiff,

     v.
                                               No. 5:17-cv-33
CITY OF WAYCROSS, GEORGIA;
DAVID E. EDDINS, fire chief for
the city of Waycross, Georgia,
in his individual and official
capacities; TRINIJA MOLINA-
MARTIN, individually and in her
official capacity as director
of human resources and risk
management of the city of
Waycross, Georgia; and RAPHEL
MADDOX, individually and in his
official capacity as city
manager of the city of
Waycross, Georgia,


     Defendants.

                                 ORDER

     On August 27, 2018, the Court granted and denied in part

Defendants’ motion for summary judgment.      Dkt. No. 44.    Defendants

appealed to the Eleventh Circuit.      Dkt. No. 48.    While the appeal

was pending, the parties reached a settlement agreement, dkt. no.

56, and dismissed the appeal, dkt. no. 57.

     On May 18, 2020, the Court informed the parties that they
 Case 5:17-cv-00033-LGW-BWC Document 62 Filed 07/17/20 Page 2 of 2



     may present a dismissal judgment, pursuant to Federal
     Rule of Civil Procedure 41(a)(2), incorporating the terms
     of the parties’ settlement, so the Court may retain
     jurisdiction to enforce the agreement. If the parties
     elect not to file a dismissal judgment as described
     above, the Court will dismiss the case with prejudice.
     See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
     375, 381-82 (1994).
Dkt. No. 61.

     The parties have filed no dismissal, and the time for doing

so has passed. Accordingly, this case is DISMISSED with prejudice.

The Clerk is DIRECTED to close this case.

     SO ORDERED, this 17th day of July, 2020.




                                       _________                ____
                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                   2
